Citation Nr: 1716188	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for liver cancer, including hepatocellular cholangiocarcinoma.

2. Entitlement to service connection for renal cancer.

3. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq.




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2015, December 2015, and April 2016 Rating Decisions issued by Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania.

After the Veteran died in September 2015, the appellant, as the Veteran's surviving spouse, in October 2015, requested to be substituted for the Veteran for the purpose of continuing the claims pending at his death pursuant to 38 U.S.C.A. § 5121A.  The claims file does not contain a document directly confirming that VA granted substitution for the Veteran's pending claims.  However, the two service-connection claims the Veteran was pursuing at the time of his death have been carried forward as if substitution has occurred.  See October 2016 Statement of the Case.  Therefore, the Board will infer that VA has granted substitution for the Veteran's pending claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(a).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the appellant, and her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. §  19.37(a).  

The October 2016 SOC indicates that the May 2016 opinion of Dr. J.D.B. was considered.  However, in January 2017, prior to certification of the claim to the Board, the appellant submitted a copy of the May 2016 opinion of Dr. J.D.B., this time with the doctor's ten page curriculum vitae attached.  While the opinion itself is duplicative the curriculum vitae is not and is relevant to the issue on appeal as it may lend weight to the doctor's medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Review the May 2016 medical opinion of Dr. J.D.B., with curriculum vitae submitted in January 2017, and any other pertinent evidence received since the October 2016 SOC and readjudicate the claims for entitlement to service connection for liver cancer, including hepatocellular cholangiocarcinoma, entitlement to service connection for renal cancer, and entitlement to service connection for the cause of the Veteran's death.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




